DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 03/15/2021.
This action in FINAL.
Claims 1, 10, 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
The previous objections to the claims are hereby withdrawn due to applicant’s amendments.
The previous 101 rejection is hereby maintained for the reasoning set forth below.

Information Disclosure Statement
The information disclosure Statement(s) filed 04/21/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments
Applicant's arguments filed 03/15/2021 with regards to the 101 rejection have been fully considered but they are not persuasive.
With regards to the 101 rejection:
Applicant argues #1:
First, Applicant traverses the allegation that claims 1-20 recite an abstract idea. Although Applicant does not agree with the rejections, in the interest of advancing prosecution, Applicant has amended claim 1.
(emphases added). The limitation “wherein the one or more processors continuously update the machine learning model, the continuous updating comprising updating the machine learning model based on the assignment of the shared transaction,” as recited in claim 1, is not a mental processes and cannot be performed in the mind. Rather, the limitation is a specific, technical step to retrain and continuously update a trained machine learning algorithm in real-time. Claims 10 and 20 recite a similar machine learning algorithm and also do not recite mental processes.

None of claims 1,10, and 20 recite (1) a mathematical concept, (2) a method of organizing human activity, or (3) a mental process. See 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg. 84, No. 4 (Jan. 7, 2019) (identifying three key concepts as abstract ideas and noting that “[cjlaims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas, except... [in] rare circumstance[s]”). Accordingly, the claims are not directed to an abstract idea. 


Examiners response:
Examiner respectfully disagrees, apart from the machine learning model and other generic computer additional elements, the claims do recite an abstract idea.  Particularly, the claims recite the abstract idea, in part, by:
receive a list of transactions;
identify, by searching within the list of transactions, an experience set having an experience set type;
identify a set of the transactions as being encompassed by the experience set based on one or more of a location or time associated with the transaction; and
return the identified experience set; and
receive a transaction stream;
send the list of transactions generated from the transaction stream to the plurality of experience matchers;
receive a first identified experience set from a first of the experience matchers and a second identified experience set from a second of the experience matchers based on the list of transactions;
in response to the first identified experience set and the second identified experience set sharing at least one of the transactions, analyze experience sets on a per-user basis, the shared transaction, the first identified experience set, the second identified experience set, and historical transactions and experience sets of the user;
choose one of the first identified experience set or the second identified experience set to be associated with the shared transaction;
assign the shared transaction to the chosen experience set; and
store the chosen experience set, provide transaction details associated with the chosen experience set.

The machine learning model is merely being used as a tool to perform the mental activity of analyzing the information related to transaction to identify which experience set the transaction belongs to.  The analyzing and choosing steps are mental processes that can be performed mentally.  Updating the machine learning models based on the previous results, as claimed in the instant application is a well-known routine and conventional function related machine learning models2 and does not amount to significantly or a practical application.  Further, the machine learning model is an additional element which is not considered as part of the abstract idea but analyzed in steps 2A and 2B of the 2-step analysis as an additional below.  With respect to example 39, the claims in hypothetical example 39 were found to be eligible because the focus of the claims were on creating a first and second training set of digital images, then training the neural network with that training sets of data, and in the example it states that the claims did not recite any judicial exceptions enumerated in the 2019 PEG.  The instant application clearly recites an abstract idea of choosing which experience set a transaction belongs in based on analyzing the transaction data which when given broadest reasonable interpretation could be considered a mental process.  The computer (and machine learning model) and merely being used as tools to implement the idea.  Further, the claims are not akin to example 39 in that the focus of the instant application is not on preparing training sets of data and subsequently using the training sets to train the machine learning model but on analyzing the data and deciding where to group a transaction.  Thus the claims recite an abstract idea.
Applicant argues #2:
Second, even if claims 1, 10, and 20 did recite an abstract idea (which they do not), claims 1,10, and 20 would still not be “directed to” this abstract idea. See 2019 Revised Patent Subject Matter Eligibility Guidance. That is, even if claims 1, 10, and 20 recite an abstract idea, the claims recite a practical application of the abstract idea that “imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort to monopolize the judicial exception.” See id. For example, claims 1, 10, and 20 limit any alleged abstract idea to a practical application that uses machine learning techniques to resolve conflicting categorizations of financial transactions that often inhibit insightfulness to users, thus reducing redundancy in categorizations on the user end and bolstering computational efficiency on the server-side. This practical application solves, as further described below, technical and real-world limitations for financial institutions in categorization and financial management software. The 
Independent claims 1, 10, and 20 are directed to an improvement in a technological field. The application specification recognizes the limitations of financial management software in categorizing transactions. Application Specification at [0002], [0045], For example, because banks and other financial institutions typically group transactions using merchant category codes (MCCs), “there may be a number of categories that are redundant or unhelpful to users, since MCCs are primarily focused on merchants and are limited to describing transactions in isolation from their context. Lack of their user focus and lack of their customization further limit the usefulness of MCCs.” Id. at]} [0003], The amended claims recite clear and specific algorithmic steps that the machine learning model uses, as well as clear and specific data that was used to train the machine learning model. The model is trained to analyze a specific user’s transaction history and information associated with the shared transaction to resolve a conflicting categorization and elect one of the overlapping experience sets that should have priority over the other with regards to the user. By resolving conflicting categorizations with the claimed machine learning model, redundant, unhelpful, and isolated transaction categorizations provided to users are reduced and the overall focus of user spend analysis is improved.


Examiners response:
Examiner respectfully disagrees.  The machine learning model is recited at a high-level of generality and is being recite in a manner that it is merely being used as a tool to perform the analysis.  The focus of the claims is not on generating and maintaining the model, but merely using the model which is already trained to decide which experience group a transaction belongs to.  This is akin to generically using a computer to perform the analysis.  The only improvements identified in the specification are generic speed and efficiency improvements inherent in applying the use of a computer to any task. The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  Therefore this argument is not persuasive.

Applicant argues #3:
On page 5, the Office Action alleges that “the focus of the claims is not on generating and maintaining the model, but merely using the model which is already trained.” See Office Action, p. 5. Applicant respectfully traverses. However, the amended claims continuously update the machine learning models to ensure real-time maintenance and up-to-date accuracy across the experience matchers. Thus, in addition to the practical application of utilizing the machine learning model to improve categorization accuracy and resolve conflicting categorizations, the claims also clearly include limitations that maintain the machine learning model by providing continuous updates and retraining.
In addition, claim 20 recites that “each of the plurality of independent experience matchers are configured to run as separate instances on a server,” which provides direct, computational benefits on the server-side of operation. By running each experience matcher as an independent instance on a server, each utilizing its own business logic, a scalable solution can be achieved when adding additional experience matchers over time. Application Specification at U [0040], Running as independent instances has additional computational advantages, such as “asynchronicity (the experience matchers can work separately on different timescales without depending on each other or the transaction hub), and the ability to swap in or out experience matchers (e.g., if they crash, if their update is needed, for some other reason).” Application Specification at [0046], Claim 20 thus offers specific technical advantages, as described in the specification, and constitutes a practical application.
On page 6, the Office Action alleges that the “focus of the claims is not on how the matchers could be scaled or swapped addressing a technical deficiency (as there is no mention in the claims of scaling or swapping matchers), but on how the matchers analyze the data.” See Office Action, p. 6. Applicant respectfully traverses this argument. Claim 20 recites that “each of the plurality of independent experience matchers are configured to run as separate instances on a server;” the technical benefits discussed above (e.g., asychronicity, scalability, and the ability to swap experience matchers in or out) are inherent to running the experience matchers as separate instances. “The claim itself does not need to explicitly recite the improvement described in the specification.” See October 2019 Update: Subject Matter Eligibility, p. 12. Because the technical benefits are clearly enumerated in the specification, one of ordinary skill in the art would recognize that the claimed invention provides a technical improvement. Thus, claim 20 recites a practical application of any alleged abstract idea.

Examiners response:
Examiner respectfully disagrees, with regards to updating the machine learning model, it is well-known, routine and conventional to update models based on past results2, and the claims are merely directed towards using generic computers tools, including the model, to analyze the transaction to determine which experience set the transaction belongs to.  This is akin to analyzing information.    With regards to “each of the plurality of independent experience matchers are configured to run as separate instances on a server”, the Examiner fails to see how this is a technical improvement, as  running multiple instances and parallel processing are well known, routine and conventional programming 1  Therefore, merely claiming that matchers are ran as separate instances does not amount a technical improvement or significantly more.
Applicant argues #4:
Third, even if it could be reasonably argued that claims 1, 9, and 15 are directed to an abstract idea, which it cannot be for the reasons stated above, the claims recite significantly more than the judicial exception for an abstract idea. The Examiner alleges that the claims use “generic computer components” that do not add meaningful limits to practicing the abstract idea. Office Action, p. 9. Applicant respectfully disagrees.
The combination of elements recited in claims 1, 10, and 20 are not conventional. Categorizing financial transactions into user-relatable experience sets and using machine learning techniques to resolve conflicting categorizations, as recited in claim 1, is not conventional, well-understood, or routine.
(emphasis added). Independent claims 10 and 20, although different in scope, recite similar subject matter to claim 1. Each of claims 1,10, and 20 recites an inventive concept with a combination of elements that are unconventional. “In accordance with existing guidance, an examiner’s conclusion that a [combination of elements] is well understood, routine, conventional activity must be supported with a factual determination.” See Berkheimer Memorandum. The Examiner’s arguments on page 12 of the Office Action do not provide evidence as to how the combination of elements is well understood, conventional, or routine. As discussed above in Step 2A, the claimed machine learning model is not generic and recites specific steps for analysis and training.
Accordingly, Applicant requests that the rejection of claims 1-20 under 35 U.S.C. § 101 be withdrawn. Since claims 2-8 and 11-19 each depend from one of claims 1 or 10, they are directed to patentable subject matter at least by virtue of this dependency.

Examiners response:
Examiner respectfully disagrees, just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art 

Further, the Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  The machine learning model and computer components are recited at a high-level of generality and are being recite in a manner that it is merely being used to perform the analysis.  The focus of the claims is not on generating and maintaining the model, but merely using the model which is already trained.  This is akin to generically using a computer to perform the analysis and do not result in an improvement to the computer.  The Examiner has provided evidence in support of the 101 rejection as required by the Berkheimer memo.
For the reasons above, the 101 rejection is maintained.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards systems, and a method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, in claim 1, below:
a plurality of experience matchers, each of the experience matchers being associated with a different experience set type, each of the experience matchers being configured to:
receive a list of transactions;
identify, by searching within the list of transactions, an experience set having an experience set type;
identify a set of the transactions as being encompassed by the experience set based on one or more of a location or time associated with the transaction; and
return the identified experience set; and
receive a transaction stream;
send the list of transactions generated from the transaction stream to the plurality of experience matchers;
receive a first identified experience set from a first of the experience matchers and a second identified experience set from a second of the experience matchers based on the list of transactions;
in response to the first identified experience set and the second identified experience set sharing at least one of the transactions, analyze, experience sets on a per-user basis, the shared transaction, the first identified experience set, the second identified experience set, and historical transactions and experience sets of the user;
choose one of the first identified experience set or the second identified experience set to be associated with the shared transaction;
assign the shared transaction to the chosen experience set; and
store the chosen experience set, provide transaction details associated with the chosen experience set.

Similarly, although varying in scope, claim 10 recites:
obtaining a past transaction list;
receiving a transaction;
updating the past transaction list into a current transaction list by adding in the received transaction;
sending the current transaction list to each of a plurality of experience matchers;

identifying a set of the transactions as being encompassed by the experience set based on one or more of a location or time associated with the transactions; and
receiving a first identified experience set from a first of the experience matchers and a second identified experience set from a second of the experience matchers based on the list of transactions;
in response to the first identified experience set and the second identified experience set sharing at least one of the transactions, analyzing experience sets on a per-user basis, the shared transaction, the first identified experience set, the second identified experience set, and historical transactions and experience sets of the user;
choosing one of the first identified experience set or the second identified experience set to be associated with the shared transaction;
assigning the shared transaction to the chosen experience set; and
storing the chosen experience; and
providing transaction details associated with the chosen experience set for.

And, similarly, although varying in scope, claim 20 recites:
receive a transaction stream in real time with a delay of less than ten minutes after a recent transaction;
send a list of transactions generated from the transaction stream to a plurality of experience matchers;
receive a first identified experience set from a first of the experience matchers and a second identified experience set from a second of the experience matchers based on the list of transactions;
in response to the first identified experience set and the second identified experience set sharing at least one of the transactions, analyze, experience sets on a per-user basis, the shared transaction, the first identified experience set, the second identified experience set, and historical transactions and experience sets of the user;
choose one of the first identified experience set or the second identified experience set to be associated with the shared transaction;
assign the shared transaction to the chosen experience set; and
store the chosen identified experience set in the transaction database; and
the plurality of independent experience matchers to:
receive the list of transactions from the transaction hub;
analyze the list of transactions to identify, by searching within the list of transactions, an experience set having an experience set;
identify a set of the transactions as being encompassed by the experience set based on one or more of a location or time associated with the transaction; and
return the identified experience set, wherein each of the plurality of independent experience matchers are configured to run as separate instances;
provide transaction details associated with chosen experience set for to a user.

The steps of receiving a stream of transactions to send to the experience matchers so that they can analyze and group the transactions into experience sets, and if more than one experience sets share a financial services computer network, a transaction hub, a database, one or more processors, a machine learning model, server, and a graphical user interface nothing in the claim elements are directed towards anything other than concepts performed in the human mind, or further define the technical field in which the abstract idea is being limited to.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” groupings of abstract ideas.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a financial services computer network, a transaction hub, a database, server, one or more processors, a machine learning model, and a graphical user interface.  The transaction hub and experience matchers are recited as being executable by the processor, and for the purposes of the 101, this will be treated as synonymous with instructions for applying the abstract idea in the computing environment.  Save for the processor and machine learning model, an experience matcher could be a person carrying out the non-technical process. The specification does not provide any indication that the financial services computer network, server, transaction hub, database, one or more processors, machine learning model, and graphical user interface are other than generic computer components, the model itself is recited as already being trained and merely being used a tool to carry out the abstract idea of performing the analysis of the transaction.  The financial services computer network, server, transaction hub, database, one or more processors, machine learning model, and graphical user interface are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer 
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a financial services computer network, a transaction hub, a database, one or more processors, server, a machine learning model, and a graphical user interface to perform the steps of identifying the experience sets based on location and time amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, MPEP 2106.05(d)(II) indicates that mere collection of receipt of data over a network, as well as storing and retrieving information in memory are well-understood, routine, and conventional function when is claimed in a merely generic manner (as it is here with respect to the receiving and sending of the transaction list and experience sets and storing the first and second identified experience sets in the database). Further, the displaying step and use of a machine learning model fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision).  With respect to the machine learning model, the Examiner interprets this to be akin to analyzing 2.  Further the step up of continuously updating the machine learning based on the assignments of the transaction fail to amount to significantly more as it’s well-known to update a machine learning models based on previous results2, and therefor this does not amount to a technical improvement to machine learning, and merely using a generic computer and machine learning model as tools to implement the abstract idea.  With respect to the multiple instances of the experience matchers, this is merely applying well-known parallel processing techniques and is therefore not a technical improvement1.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, determining a match score, prioritizing allocation of a transaction into an experience set based on the score, are all steps that fall within the “Mental Processes” groupings of abstract ideas.  Limiting the data to a time-range, is further limiting the abstract idea.  Further limiting the claims by claiming this occurs in real-time as well as creating the matchers via machine learning is generally linking the use of the judicial exemption to a particular technical computing environment.  Creating, revising, and modifying the matchers based on user input can be seen as abstract as falls in the “Certain methods of organizing human activities” groupings of abstract ideas. The updating/creating the matchers using machine learning is recited at a high level of generality such that it amounts merely limiting the abstract idea to computer environment utilizing machine learning, and as shown above it’s well-known to update models based on the results to 
 
No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1, 10, and 20.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system and method which
send the list of transactions generated from the transaction stream to the plurality of experience matchers; 
receive a first identified experience set from a first of the experience matchers and a second identified experience set from a second of the experience matchers based on the list of transactions; 
in response to the first identified experience set and the second identified experience set sharing at least one of the transactions, analyze, by a machine learning model trained to prioritize experience sets on a per- user basis, the shared transaction, the first identified experience set, the second identified experience set, and historical transactions and experience sets of the user; 
choose, by the machine learning model, one of the first identified experience set or the second identified experience set to be associated with the shared transaction; and
assign the shared transaction to the chosen experience set;

The closest art of record, US Patent Application Publication 20090222364 to McGlynn, discloses “Presently disclosed is a system for attribute-based transaction categorization that utilizes transaction designation attributes other than or in addition to a payee name to provide reduced user effort and improved accuracy in the categorization of transactions. Further, the system for transaction categorization may retroactively re-categorize and/or re-name previous transactions based on subsequent transaction categorization. The transaction categorization system may assign match scores 
The closest art of record, US Patent Application Publication 20160078566 to Farrell, discloses “Methods and apparatus for adaptive expense processing and management include receiving and generating expense data objects, performing one or more expense processing and/or management procedures, adjusting/updating expense data from a first set to a second set for use in an autonomous expense procedure, and generating one or more additional or subsequent expense data objects based on the second set of expense data. For example, one or more account formation characteristics may be determined during an account formation procedure. Further, a merchant identity procedure may be performed. Additionally, the methods and apparatus may perform an expense category estimation procedure. The methods and apparatus may also determine a duplicate expense data object and perform an expense resolution procedure.”.
The closest art of record, US Patent Application Publication 20180018734 to Ho, discloses “Financial transaction data representing a current financial transaction is processed and divided into financial transaction data segments of one of more words or symbols. A financial transaction data segment in the current financial transaction is assigned a financial transaction data segment score based on an analysis of historical financial transaction categorizations of historical financial transactions containing the same financial transaction data segment. The calculated financial transaction data segment score is then compared with a defined threshold financial transaction data segment score and, if the calculated financial transaction data segment score is greater than the threshold financial transaction data segment score, the financial transaction containing the financial transaction data 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694

/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Parallel Computing, 1995, which states “Parallel processing is well recognized as a cost effective approach towards enhancing system performance and efficiency. It can be performed at different levels of computation. The highest level of parallel processing is carried out among multiple jobs utilizing multi-tasking or time sharing, multi-processing as well as by multi-programming. This level can be achieved effectively by the development of efficient parallel algorithms”
        2 See NPL A Brief Review of Machine Learning, 2009, which discloses “Research shows that machine learning technology has been widely used in marketing, finance, telecommunications and network analysis.”, see also Computation Finance, 2010, which discloses “Table 2 lists the statistical and artificial intelligence techniques that are widely used in computational finance.” “Subsymbolic (or machine learning) AI refers to a system that autonomously acquires and integrates knowledge. This capacity to learn from experience, analytical ob-servation, and other means results in a system that can continuously self-improve, thereby offering increased ef-ficiency and effectiveness.”